Citation Nr: 0933759	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  95-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, to include as secondary to a left knee disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By a September 2003 rating decision, the RO, in 
pertinent part, denied service connection for the low back 
disorder.  The Veteran submitted a Notice of Disagreement 
(NOD), which was received in October 2003, with a Statement 
of the Case (SOC) issued to him in March 2004 and the 
Substantive Appeal received later that same month.

The Veteran's TDIU claim was denied by a May 2004 rating 
decision.  His NOD was received in June 2004, an SOC 
promulgated in September 2004, and his Substantive Appeal 
received later in September.

The Veteran provided testimony regarding this case at Board 
hearings conducted in December 2004 and June 2007.  
Transcripts from these hearings have been associated with the 
Veteran's VA claims folder.

In March 2005 and March 2008, the Board remanded the 
Veteran's current appeal for additional development, to 
include new VA medical examinations.  As a preliminary 
matter, the Board finds that the remand directives with 
respect to the issues decided herein have been completed, 
and, thus, a remand is not required in order to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence is against a finding 
that the Veteran developed a chronic low back disability as a 
result of active service or that such disabilities are 
proximately due to, the result of, or aggravated by a 
service-connected disorder.

3.  The Veteran's only service-connected disability is 
gastritis, currently evaluated as 30 percent disabling.

4.  The medical and other evidence of record does not reflect 
that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected gastritis.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

2.  The criteria for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran did receive 
such pre-adjudication notice regarding the September 2003 and 
May 2004 rating decisions by letters dated in August 2003 and 
April 2004, respectively.  Further, he was sent additional 
notification regarding the current appellate issues via a May 
2008 letter followed by readjudication of the claims via a 
December 2008 Supplemental SOC which "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, these aforementioned VCAA letters informed 
the veteran of the evidence necessary to substantiate his 
current appellate claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  In addition, the May 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's claim are in the claims folder, including his 
service treatment records and post-service medical records.  
The Veteran has had the opportunity to present evidence and 
argument in support of this claim, to include at the hearings 
conducted in conjunction with this case.  Nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded 
multiple VA examinations in conjunction with this case, the 
most recent being in October 2008 and which also addressed 
the etiology of his low back disorder.  The Board 
acknowledges that the Veteran's accredited representative 
contended in an April 2009 statement that this examination 
was not in accord with the Board's March 2008 remand 
directives.  However, the actual remand directives only 
stated that the examiner should provide an opinion as to 
whether the current low back disorder was of service onset or 
otherwise related thereto, to include a noted in-service 
injury, which has been accomplished.  The issues discussed by 
the representative in the April 2009 statement go to the 
Board's rationale in the March 2008 remand, and now, as to 
why prior examinations of October 2005 were deficient.  The 
Board finds that the opinion provided by the October 2008 VA 
examiner is sufficient to resolve this case.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that the Veteran's service 
treatment records reflect he was seen in late December 1969 
with complaints of severe low back pain after having fallen 
into a ditch three days earlier.  There was no radiation of 
the pain.  There was point tenderness over the lumbosacral 
spine and a normal neurologic examination.  Further, there 
are no records of any further evaluation or treatment of the 
Veteran's low back during the less than one month remaining 
of his military service.  Moreover, the treatment record is 
dated subsequent to his separation examination, which 
clinically evaluated his spine as normal.  Nevertheless, he 
indicated on a January 1970 Statement of Medical Condition 
that there had been no change in his medical condition since 
his last separation examination.

The Board acknowledges that records dated in May 1973 note 
that the Veteran was treated for complaints of low back pain, 
which were attributed to an automobile accident.  As the 
service treatment records do not contain any entries 
regarding such an accident, this record indicates a post-
service, intercurrent back injury.  Further, there is no 
indication of any back problems on a May 1981 VA general 
medical examination.  

Additional records dated in March 1990 note a history of back 
strain, but do not 
indicate he was evaluated for back problems at that time.

The Board further finds that there is no competent medical 
evidence indicating findings of a chronic low back disorder 
until 2003, decades after the Veteran's separation from 
active service.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board also finds it significant that while the Veteran 
has had multiple claims over the years regarding his service-
connected gastritis, he did not file a claim of service 
connection for a low back disorder until 2003.  As the record 
indicates he was familiar with the VA adjudication process, 
it appears that if he did have a chronic low back disorder 
since service, he would have raised a claim more 
contemporaneous to service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In summary, while the Veteran did sustain a back injury 
during service, the contemporaneous medical records do not 
indicate it resulted in a chronic disability at that time; 
and the competent medical evidence does not reflect he had 
such a chronic disability until decades after service.  To 
the extent the Veteran now indicates continuous back problems 
since the initial in-service injury, the Board gives greater 
weight to the medical records of that period up through his 
service connection claim in 2003 which do not indicate any 
chronic disability.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

With respect to the VA medical examinations conducted in this 
case, an examination conducted in April 2004 of the joints 
did not provide any opinion regarding the etiology of the 
Veteran's low back disorder.

The Board acknowledges that October 2005 VA hand and spine 
examinations, conducted by the same physician, indicated that 
a lumbar spine strain occurred during service and that the 
in-service trauma aggravated the Veteran's primarily 
congenital stenosis of the spine. The diagnoses included 
herniated nucleus pulposus L5-S1 with S1-S2 nerve root 
impingement and diffuse bulging L4-L5 disc and L5 multilevel 
degenerative changes.  Nevertheless, the examiner did not 
indicate whether the degenerative disc disease was related to 
the in-service trauma or residuals thereof, and, if so, how; 
what manifestations represented aggravation of the primarily 
congenital spinal canal stenosis and the manner in which the 
aggravation occurred; and the basis for the apparent 
conclusion that the in-service lumbar spine strain did not 
resolve, but instead resulted in further disability.  The 
latter issue is of particular concern to the Board because, 
as indicated in the preceding paragraphs, the actual 
treatment records from service through 2003 do not indicate a 
chronic low back disorder.  

In March 2008, the Board remanded this case for a new VA 
medical examination to address the etiology of the Veteran's 
current low back disorder.  He subsequently underwent a new 
VA examination in October 2008, at which the examiner noted 
that the claims folder had been reviewed, and essentially 
opined that the current disability was not incurred in or 
aggravated by active service.  In pertinent part, the 
examiner noted that it was his understanding the Veteran's 
low back pain greatly improved fairly soon after the in-
service injury.  More importantly, the examiner noted that 
the Veteran worked on rebuilding transmissions from 1970 to 
1993 and said this was hard work and it was hard on his low 
back.  The examiner stated it did not seem reasonable to him 
that the Veteran's back was bothering him very much with 
undertaking that line of work which required a lot of back 
strength and frequent use of his back, which suggested that 
in 1970 the Veteran's back was not bothering him very much.  

The Board acknowledges that the October 2008 VA examiner 
referred to the in-service injury as involving both the left 
knee and back, but that the Board previously determined in 
March 2008 that the record did not support a finding of any 
such knee injury at that time.  Nevertheless, the Board does 
find it significant that a competent medical professional who 
was operating under the Veteran's unsubstantiated reported 
history of this injury concluded that a chronic low back 
disorder being incurred as a result of said injury was 
inconsistent with the Veteran's post-service occupational 
history.  The occupational history noted on this examination 
does appear to be supported by the evidence of record.  As 
such, the Board finds that this medical opinion is sufficient 
to resolve the case as it is consistent with the Veteran's 
post-service medical and occupational history.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran developed a chronic low back disability as a result 
of active service.

The Board acknowledges that the Veteran has contended his low 
back disorder is secondary to a left knee disorder.  The law 
does provide that service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  However, service connection has been 
denied for a left knee disorder.  In fact, the only service-
connected disability is the Veteran's gastritis.  No 
competent medical opinion is of record which indicates the 
low back disorder is proximately due to, the result of, or 
aggravated by the service-connected gastritis, nor does it 
appear the Veteran contends such is the case.

For these reasons, the Board concludes that service 
connection is not warranted for the Veteran's low back 
disorder as directly related to service or as secondary to a 
service-connected disability.


II.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, the Veteran's only service-connected disability is 
gastritis, evaluated as 30 percent disabling.  As such, he is 
not entitled to a TDIU on a schedular basis.

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The medical and other evidence of record does not reflect 
that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected gastritis.  No competent medical opinion is of 
record which supports such a finding.  Moreover, the record 
indicates the Veteran stopped working in 1993 following a 
cerebrovascular accident.  He is not service connected for 
this disability or residuals thereof.  The record further 
reflects he experiences significant occupational impairment 
from other nonservice-connected disabilities such as the low 
back disorder denied service connection above, as well as 
disabilities of both knees and the neck.  In pertinent part, 
the April 2004 VA joints examination noted that the neck 
disorder moderately limited the Veteran from even sedentary 
employment; that the left knee disorder would limit him from 
doing any manual labor, even though it should not limit him 
from doing sedentary work; and that the low back disorder 
caused, among other things, trouble walking.  

In summary, the Veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected gastritis alone; and the record 
reflects he experiences significant impairment due to his 
nonservice-connected disabilities.  Although the Board does 
not dispute the Veteran experiences impairment due to his 
service-connected gastritis, this appears to be adequately 
reflected by the current combined schedular rating of 30 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a chronic low back 
disorder, to include as secondary to a left knee disorder, is 
denied.

Entitlement to a TDIU due to service-connected disability is 
denied.



			
	MICHELLE L. KANE	RONALD W. SCHOLZ
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


